Order entered September 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00709-CV
                                       No. 05-19-00711-CV

                      IN THE INTEREST OF I.S., ET AL, CHILDREN
                    IN THE INTEREST OF J.L. JR., ET AL, CHILDREN


                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-10695

                                             ORDER
       Janet Saavedra, Official Court Reporter for the 254th Judicial District Court, filed the

reporter’s records in these cases. Accordingly, we VACATE our September 17, 2019 order that

orders Ms. Saavedra to not sit as a court reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Ashley Wysocki,

Presiding Judge, 254th Judicial Court; Janet Saavedra, Official Court Reporter, 254th Judicial

District Court; the Dallas County Auditor’s Office; and counsel for all parties.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE